TENNESSEE DIVISION OF WORKERS’ COMPENSATION
                    WORKERS’ COMPENSATION APPEALS BOARD


Employee: Pamela Bates                            )       Docket No. 2014-06-0053
                                                  )
Employer: Command Center, Inc.                    )       State File No. 86152-2014


In accordance with Rule 0800-02-22-.02(6), please find attached the Workers’
Compensation Appeals Board’s Opinion Dismissing Appeal of Interlocutory Order of
Court Of Workers’ Compensation Claims in the referenced case.

                                  CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Opinion Dismissing Appeal of
Interlocutory Order of Court Of Workers’ Compensation Claims was sent to the
following recipients by the following methods of service on this the 2nd day of April,
2015.
Name                  Certified   First Class   Via   Fax      Via     Email Address
                      Mail        Mail          Fax   Number   Email

Pamela Bates                                                     X     Pamelabates14@yahoo.com
David M. Drobny                                                  X     ddrobny@manierherod.com
Kenneth M. Switzer,                                              X     Via Electronic Mail
Chief Judge
Penny Shrum, Clerk,                                              X     Penny.Patterson-Shrum@tn.gov
Court of Workers’
Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov
                                                                                  FILED
                                                                                  April 2, 2015

                                                                                  TENNESSEE
                                                                            \YORKERS ' COMPENSATION
                                                                                APPEALS BOARD

                                                                                  Time: 8:30 Al\I


           TENNESSEE DIVISION OF WORKERS' COMPENSATION
              WORKERS' COMPENSATION APPEALS BOARD


Employee: Pamela Bates                    )       Docket No. 2014-06-0053
                                          )
Employer: Command Center, Inc.            )       StateFileNo. 86152-2014
                                          )
                                          )
Appeal from the Court of Workers'         )
Compensation Claims                       )
Kenneth M. Switzer, Judge                 )




                   Dismissed and Remanded - Filed April 2, 2015


 OPINION DISMISSING APPEAL OF INTERLOCUTORY ORDER OF COURT
              OF WORKERS' COMPENSATION CLAIMS

This interlocutory appeal involves an employee who alleges injuries stemming from an
assault at work by an intoxicated co-worker. The employer refused to provide benefits
on the basis that the assault was not work-related. Following an expedited hearing, the
trial court denied the employee's request for medical and temporary disability benefits
based on a finding that the assault was inherently private in nature with no work-related
connection. The employee has appealed. Having carefully reviewed the record, we
dismiss the appeal as untimely.

Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board, in which
Judge David F. Hensley and Judge Timothy W. Conner, joined.

Pamela Bates, Nashville, Tennessee, employee-appellant, pro se

David M. Drobny, Nashville, Tennessee, for the employer-appellee, Command Center,
Inc.

                                              1
                             Factual and Procedural Background

       Pamela Bates ("Employee"), a resident of Davidson County, Tennessee, was
employed by Command Center, Inc. ("Employer") when she claims to have suffered
injuries resulting from an assault by a co-worker. 1 Employee alleged that she suffered a
"facial injury" when she was assaulted while unloading a truck on August 26, 2014, in
Davidson County, Tennessee.

         According to the trial court's order filed on February 27, 2015, Employee
testified that on August 26, 2014, she reported to work for Employer at a Wal-Mart in
Nashville where her supervisor directed her to unload a truck. While performing her
assigned duties, a co-worker who was not scheduled to work, Kerry Lindsey, called her
an offensive term, to which Employee responded that he was drunk and should "get out
of my face." Mr. Lindsey then hit Employee in the face and threw a water bottle at her.
Employee reported the incident to her supervisor and to law enforcement. She sought
treatment at a hospital, but Employer refused to pay the bill.

       Employee testified that she worked with Mr. Lindsey previously and never had
any prior conflicts with him. When asked by the trial judge whether the altercation had
anything to do with work, Employee responded, "I can't say." According to Employee,
she was terminated the day following the assault due to "personal conflict."

        Following an expedited hearing, the trial court found that Mr. Lindsey struck
Employee in the face while she was at work on August 26, 2014. However, the assault
was deemed to be inherently private in nature with no work-related connection. Thus,
Employee's request for medical and temporary disability benefits was denied. Employee
filed a notice of appeal on March 16, 2015. The record on appeal was submitted to the
Appeals Board and a docketing notice was issued to the parties on March 27, 2015.

                                               Analysis

       As an initial matter, we note that Employee has chosen to proceed pro se
throughout the proceedings in the trial court and on appeal, which is her prerogative. It is
well-settled, however, that pro se litigants must comply with the same standards to which
lawyers must adhere. Watson v. City of Jackson, 448 S.W.3d 919, 926-27 (Tenn. Ct.
App. 2014 ). As one court has observed,


1
  No transcript of the expedited hearing or statement of the evidence has been filed. Thus, we have
gleaned the factual background from the pleadings and the trial court's order entered after the expedited
hearing.


                                                   2
       [p ]arties who decide to represent themselves are entitled to fair and equal
       treatment by the courts. The courts should take into account that many pro
       se litigants have no legal training and little familiarity with the judicial
       system. However, the courts must also be mindful of the boundary between
       fairness to a pro se litigant and unfairness to the pro se litigant's adversary.
       Thus, the courts must not excuse pro se litigants from complying with the
       same substantive and procedural rules that represented parties are expected
       to observe.

Akard v. Akard, No. E2013-00818-COA-R3-CV, 2014 Tenn. App. LEXIS 766, at *11
(Tenn. Ct. App. Nov. 25, 2014) (quoting Hessmer v. Hessmer, 138 S.W.3d 901, 903
(Tenn. Ct. App. 2003)).

       With the foregoing in mind, we turn to the timeliness of this appeal. Tennessee
Code Annotated section 50-6-217(a)(l)(A) (2014) states that "[w]ithin seven (7) business
days after issuance of an interlocutory order for temporary disability or medical benefits
by a workers' compensation judge, either party may request an appeal of the decision."
Here, the trial court's decision was filed on February 27, 2015, making the notice of
appeal due on or before March 10, 2015. The notice of appeal was filed on March 16,
2015, outside the time provided for in section 50-6-217(a)(l)(A). Accordingly, the
appeal is untimely and must be dismissed.

        We do not dismiss this appeal lightly, for we recognize that Tennessee law favors
the resolution of disputes on their merits rather than on mere legal technicalities. See
Henley v. Cobb, 916 S.W.2d 915, 916 (Tenn. 2006) ("It is well settled that Tennessee law
strongly favors the resolution of all disputes on their merits ... .");Hardcastle v. Harris,
170 S.W.3d 67, 81 (Tenn. Ct. App. 2004) ("Tennessee law and policy have always
favored ... disputes ... be resolved on their merits rather than on legal technicalities.").
The filing of a notice of appeal, however, is no mere technicality.

       The timely filing of a notice of appeal is "mandatory and jurisdictional in civil
cases," Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004), including workers'
compensation cases, Trivett v. Litclifield, No. E2000-01307-WC-R3-CV, 2002 Tenn.
LEXIS 200, at *3 (Tenn. Workers' Comp. Panel May 1, 2002). Appellate courts treat the
untimely filing of a notice of appeal in civil cases as a jurisdictional defect, resulting in a
dismissal of the appeal. See, e.g., Jefferson v. Pneumo Services Corp., 699 S.W.2d 181,
184 (Tenn. Ct. App. 1985). In other words, the failure to file a timely notice of appeal
deprives the court of jurisdiction to decide the appeal. Jackson v. State, No. W2013-
02423-COA-R3-CV, 2014 Tenn. App. LEXIS 562, at *10 (Tenn. Ct. App. Sept. 11,
2014). And, unlike most deadlines involved in an appeal, the time in which to file an
appeal cannot be waived or extended. Id.

                                               3
        We also note that the general assembly has expressed its intent that the workers'
compensation system be administered in an "equitable, expeditious, and efficient"
manner. Tenn. Code Ann. § 4-3-l 409(b )(2)(A) (2014 ). To that end, workers'
compensation cases must be expedited and given priority on both trial and appellate
dockets. Tenn. Code Ann. 50-6-225(b)(l) (2014). Thus, the prompt resolution of
workers' compensation cases is paramount, and the timely filing of a notice of appeal is
an essential part of achieving that objective. If the rule were otherwise, parties would be
faced with the uncertainty of not knowing if or when a trial court's decision will be
challenged, an untenable situation inconsistent with both the spirit and purpose of the
workers' compensation system. See Howse v. Campbell, No. Ml999-01580-COA-R3-
CV, 2001 Tenn. App. LEXIS 311, at *7 (Tenn. Ct. App. May 2, 2001) (observing that the
purpose of the notice of appeal is to formally indicate a party's intention to appeal a trial
court's decision).

       Consistent with these settled principles, we hold that the timely filing of a notice
of appeal is required to properly perfect an appeal of a trial court's decision. Because the
notice of appeal in the present case was filed beyond the statutorily prescribed period of
time to do so, Employee's appeal is dismissed.

                                        Conclusion

       For the foregoing reasons, we conclude that Employee's appeal is untimely and
must be dismissed. The case is remanded for any further proceedings that may be
necessary.



                                                  Marshall L. Davidson, III, Judge
                                                  Workers' Compensation Appeals Board




                                             4